                               IN THE UNITED STATES DISTRICT COU T
                         FOR THEt               re- DISTRICT OF TEXAS
                                                                                                           FILED
                                                                                                   eAe±kf;.DJSI5,CT COURT
                                                                                                   EASTERN DISTRICT OF TE
                                                        w|~ DIVISION

                                  Form To Be Used By A Prisoner in Filing a Complai t
                                      Under the Civil Rights Act, 42 U.S.C. § 1983
                                                                                                           OCT - 7 2019

i c- l ~ \\fe )d. V ]yv3                                                                         BY
Plaintiffs name and ID Number                                                                    DEPUTY.


Place of Confinement
                                                                     CASE NO:
                                                                                        :i'T, ;1
                                                                                      (Clerk will assign the number)
v.



Qt."S n Tv                     %\\         3 H _ ,              n G
Defendant s name and address

iTT                     An          gy           -     sj              ,     i    J
Defendant’s name and address



Defendant s name and address
(DO NOT USE ET AL. )


                                   INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
    copy of the complaint for your own records.

2. Your complaint must be legibly handwritten in ink, or typewritten. You, the plaintiff, must sign and declare
    under penalty of perjury that the facts are correct. If you need additional space, DO NOT SE THF.
     REVERSE SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND
     WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the
    same incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make
    a short and plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the Clerk of the United States Court for
    the appropriate District of Texas in the Division where one or more named defendants are located, or where
     the incident giving rise to your claim for relief occurred. The list labeled as VENUE LIST is posted in your
     unit law library. It is a list of Texas prison units indicating the appropriate District Court, the Division and an
     address of the Divisional Clerks.




ATC 1983 (Rev. 04/06)                         Page 1 of 5
FILING FEE AND IN FORMA PAUPERIS

1. In order for your complaint to be filed, it must be accompanied by the filing fee of $350.00.

2. If you do not have the necessary funds to pay the filing fee in full at this time, you may request permission to
     proceed in forma pauperis. In this event you must complete the application to proceed in forma pauperis
    (IFF), setting forth the information to establish your inability to prepay the fees and costs or give security
    therefore. You must also include a six (6) month history of your Inmate Trust Account. You can acquire the
    application to proceed IFF and appropriate Inmate Account Certificate from the law library at your prison
    unit.


3. 28 U.S.C. 1915, as amended by the Prison Litigation Reform Act of 1995 (PLRA), provides, ...if a prisoner
    brings a civil action or files and appeal in forma pauperis, the prisoner shall be required to pay the full
    amount of a filing fee. Thus, the Court is required to assess and, when funds exist, collect, the entire filing
    fee or an initial partial filing fee and monthly installments until the entire amount of the filing fee has been
    paid by the prisoner. If you submit the application to proceed in forma pauperis, the Court will apply 28
    U.S.C. 1915 and, if appropriate, assess and collect the entire filing fee or an initial partial filing fee, then
    monthly installments from your Inmate Account, until the entire $350 filing fee has been paid.

4. If you intend to seek in forma pauperis status, then do not send your complaint without an Application to
     Proceed IFF, and the Certificate of Inmate Trust Account. Complete all the essential paperwork before
     submitting it to the Court.


CHANGE OF ADDRESS

         It is your responsibility to inform the Court of any change of address and its effective date. Such notice
should be marked NOTICE TO THE COURT OF CHANGE OF ADDRESS and shall not include any
motions(s) for any other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may
result in the dismissal of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedures.

I. PREVIOUS LAWSUITS:

    A. Have you filed any other lawsuits in the state or federal court relatmg to
         imprisonment?                                    YES v NO

    B. If your answer to A is yes, describe each lawsuit in the space below. (If there is more than one lawsuit,
         describe the additional lawsuits on another piece of paper, giving the same information.)

         1. Approximate date of filing lawsuit:

         2. Parties to previous lawsuit:
              Plaintiff(s):

              Defendant(s):

         3. Court (If federal, name the district; if state, name the county)

         4.             Docket                  Number:

         5. Name of judge to whom case was assigned:

         6. Disposition: (Was the case dismissed, appealed, still pending?)




         7. Approximate date of disposition:

ATC ]983 (Rev. 04/06)                       Page 2 of 5
II. PLACE OF PRESENT CONFINEMENT: l-                           >\A C \iv\

III. EXHAUSTION OF GRIEVANCE PROCEDURES:
    Have you exhausted both steps of the grievance procedure in this institution?                      YES    NO

    Attach a copy of the Step 2 grievance with the response supplied by the prison system.


IV. PARTIES TO THE SUIT:

    A. Name of address of plaintiff:




    B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

         Defendant #1:                            r, t>Wv 'MAX a                               x       ,   K.
                        S' >   ?>e Y o             V      u   n , o S

         Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.
                          {t cV-vSNag- h- V \ V- NX                     fcVv fW . tv            oP )

         Defendant                            #2:              t   T      1     MP.«                   P>.

                               V£rS Po ) \r ; (S lv€ ,TX.~1                                     1 0 \
         Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.
           v)ruyvvfP Vv\Y< c . r, Y VV- e w.                             ue,S wS             -V p - hs
         Defendant                                                                  #3:


         Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.


         Defendant #4:


         Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.


         Defendant #5:


         Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.




ATC 1983 (Rev. 04/06)                       Page 3 of 5
V. STATEMENT OF CLAIM:

    State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
    when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
    legal argument or cite any cases of statutes. If you intend to allege a number of related claims, number and set
    forth each claim in a separate paragraph. Attach extra pages if necessary, but remember that the complaint
    must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
    COMPLAINT.
                        It    av-s \f v
                              ~~      \\s                           nvw
                                                                      \:                          )           _
                                     1           .    \    <    It   \    1      *>        c     «        »
        g>-             yv>, i '"t Wj. W                   .    W              \- \\      AY* 1 2                   4r
        Vn                   yt   C          A        \          so           ~         V         .       V\ V \
                              m
           ) r. " s s A.V - \\ Ovj
                                        \     \                 V         .
                                                                T~eb ,f \ \~ii Q
                                                                                 c       .      \
                                                                                                      A «
                                                                                                          .
                                                                                                        V)&
                                                                                                              I
                                                                                                                £
                        V          \\    .     SaW V                  .   >     'A£ c         £»
      /fh % Lesf/ ci v\ \S £\\                        a\ \kc ., )y,             V      w a s c A \b
           ;/-          M /-g fe                 ne            /> -f dvs
                                             <uA           v \s Aw. - Vxttfvy A V Nb V
      -f£-f p                y e c eH\«           gr. o ft S Tc.lci                    V\      v      -    gj

           g\V c e\ t                    V        g. r          ll€, ,


VI. RELIEF: State briefly exactly what you want the court to do for you. Make no legal arguments. Cite not
    cases or statutes.


       (g t, vw                   ..x fSS £ \tNt£\c.a\
            . •r         e V V J -A iA            ~        -H   1


VII. GENERAL BACKGROUND INFORMATION:

    A. State, in complete form, all names you have ever used or been known by including any and all aliases:
             r !t ygtr .          c\ u       £         A?


    B. List all TDCJ-ID identification numbers you have ever been assigned and all other state or federal prison
        or FBI numbers ever assigned to you, if know to you.

                  i          L
VIII. SANCTIONS:

    A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES £no

    B. If your answer is yes , give the following information for every lawsuit in which sanctions were

         imposed. (If more than one, use another piece of paper and answer the same questions.)

         1. Court that imposed sanctions (If federal, give district and division):
         2.             Case                  Number:

         3. Approximate date sanctions were imposed:

         4. Have the sanctions been lifted or otherwise satisfied?                  YES NO




ATC 1983 (Rev. 04/06)                        Page 4 of 5
     C. Has any court ever warned or notified you that sanctions could be imposed?                 YES     NO

     D. If your answer is yes , give the following information for every lawsuit in which warning was imposed.
          (If more than one, use another piece of paper and answer the same questions.)



          1. Court that imposed warning (if federal, give the district and division):
         2. Case number:

          3. Approximate date warning were imposed:



Executed on: | h *- 0        V
                        (Date)




PLAINTIFF S DECLARATIONS
     1. I declare under penalty of perjury all facts presented in this complaint and attachment thereto are true and
          correct.


     2. I understand if I am released or transferred, it is my responsibility to keep the Court informed of my
          current mailing address and failure to do so may result in the dismissal of this lawsuit.

     3. I understand that I must exhaust all available administrative remedies prior to filing this lawsuit.

     4. I understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
          civil actions in a Court of the United States while incarcerated or detained in any facility, which lawsuits
          are dismissed on the ground they were frivolous, malicious, or failed to state a claim upon which relief
          may be granted, unless I am under i minent danger or serious physical injury. 5

     5. I understand even if I am allowed to proceed without prepay ent of costs, I am responsible for the entire
         $350 filing fee and costs assessed by the Court, which shall be deducted in accordance with the law from the
         inmate account by my custodian until the filing fee is paid.



Signed this                      day of 01 c. > b A                     .20
                     (Day)                         (Month)




                                                                                (Signature of Plaintif )




WARNING: The Plaintiff is hereby advi ed any false or deliberately misleading information provided in
response to the followin questions will result in the imposition of sanctions. The sanctions the Court may
impose include, but are not limbed to monetary anctions and/or the dismissal of this action with prejudice.




ATC 1983 (Rev. 04/06)                         Page 5 of 5
r                                                                     ) b~



                                             wg_ a, co     7e.\   a

    % <€   v   ). U i   \   j- Vt|?g,y-giy   { t   V cV    g ;-   <j.



                             j 0 *r\                        \j
                                                             o

                                                      f\     \    A0.        333   ,
 i3 '4 ,>i * f                                   .. mM H                f        s or            :             .
3 \ py yT                                          m OCT 2010 ,PWS 1                                 • - r jlSfcSS

l   p 0                ! O'C i
7??              #7fcifv:iCfc7x
                                                                                                                     FOREVER /USAS




                                 (_|    r
                                 (W 5 ct+c i 0     /'/ ' o r C
                                   <o i J » l (0 DJ: e             5         I      H
                                 b>&i « /n o/O 75 7 ?7 o h TT17


                                  77701-221729     iiiH|i)|i|,|,i)|)i|ilii|it|i|i|)J,.)lli.|i,il,|||||,il| ili,,|
